DETAILED ACTION
Claims 21-40 are pending. Claims 21-40 have been examined and are rejected. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 21-25, 28-32 and 34-40 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Robertson (US 20030144894).
Regarding Claims 21, 28 and 35: 
Robertson discloses – A method, comprising: 
performing, at one or more computing devices: (Robertson; Paragraph [507, 540] - A Distributed Service Hosting Infrastructure Platform (dSHIP) platform that provides a hosting model for providers of services to deploy their services onto managed hardware resources.)
determining, based at least in part on programmatic input from a client of a network-accessible service, that a service instance of the network-accessible service is to be established at a first facility, (Robertson; Paragraph [131-134, 135] - Master Record API for Angel Host 
wherein the programmatic input indicates the first facility, and wherein the first facility includes one or more instance hosts of the network-accessible service and does not include control servers of the network-accessible service; (Robertson; Paragraph [507, 517, 530, 540-541] - The Distributed Service Hosting Infrastructure Platform (dSHIP) platform, by facilitating the dynamic homing of processes to hosting centers can allow the latency barrier (for some applications) to be reduced by bringing the communicating processes into proximity within a hosting center. dSHIP expands the visibility of Jini services to the scope of the public Internet by binding Jini lookup services to logical nodes in a hierarchical topic space, implemented as a directory service and augments Jini multicast discovery on a local network to Jini discovery in logical categories and virtual coordinate systems in cyberspace. dSHIIP provides a hosting model for providers of services to deploy their services onto managed hardware resources. dSHIP offers a hosting environment where service developers can deploy their services onto CPUs located 
identifying a control server located at a second facility to initiate one or more configuration operations associated with the service instance; and (Robertson; Paragraph [540-541, 548-552] - Another feature of dSHIP addresses the supply side. dSHIP offers a hosting environment where service developers can deploy their services onto CPUs located within hosting centers and can provide a lookup capability for service consumers to find and access services from devices with Internet access. The Angel service management and life-cycle platform enables the service supplier (administrative entity) to declare what they want to run, and how management agents carry out the deployment where the service containers have an API containing a method that allows service suppliers or management agents to launch a service. The "code servers" provide the service implementation code being served up to the hosting container from, for example, an httpd web server located somewhere on the Internet. dSHIP can further deploy a scalable directory service and APIs that implements a hierarchical topic space that allow service developers to launch new Jini Lookup engine instances into the hosting environment.)
causing the control server to issue one or more commands to an instance host at the first facility to configure the service instance. (Robertson; Paragraph [250, 266-269] - Systems and methods for providing a Distributed Service Hosting Infrastructure Platform (dSHIP). The dSHIP service hosting scheme comprises thousands of rack-mounted CPUs, such as Netras or Compact PCI units, deployed within POPs or hosting facilities around the world implementing the concept of a generic service container, a CPU process into which arbitrary software services may be homed at runtime. Programming interfaces allow 

Regarding Claims 22, 29 and 36: 
Robertson further discloses – The method as recited in claim 21, wherein the control server is identified based at least in part on a proximity of the control server to a facility of the client. (Robertson; Paragraph [277, 530] - Distributed Service Hosting Infrastructure Platform (dSHIP) platform expands the visibility of Jini services to the scope of the public Internet by binding Jini lookup services to logical nodes in a hierarchical topic space, implemented as a directory service that offers a means for future demanding applications to easily bring their communicating components into physical proximity in order to conquer latency, and also allows clients to "discover" Jini Lookups in logical regions (topics) in cyberspace and offers "geodetic" lookup wherein a Jini Lookup service may be logically bound to a coordinate position in some mathematical coordinate system.) 
Regarding Claims 24, 31 and 38: 
Robertson further discloses – The method as recited in claim 21, wherein the second facility does not include instance hosts of the network-accessible service. (Robertson; Paragraph [69, 75, 81, 88-89] - Discloses a Guardian Angel system for managing a large number of software service instances in an operational environment using an asymmetrical approach assuring, for example, that there is always a healthy Angel paired with each service instance. The Guardian Angel oversees the entire lifecycle of a 
Regarding Claims 25, 32 and 39: 
Robertson further discloses – The method as recited in claim 21, further comprising performing, at the one or more computing devices: 
obtaining a request, via a programmatic interface, to configure the service instance, wherein the control server is identified prior to obtaining the request. (Robertson; Paragraph [540-541, 548-552] - Another feature of dSHIP addresses the supply side. dSHIP offers a hosting environment where service developers can deploy their services onto CPUs located within hosting centers and can provide a lookup capability for service consumers to find and access services from devices with Internet access. The Angel service management and life-cycle platform enables the service supplier (administrative entity) to declare what they want to run, and how management agents carry out the deployment where the service containers have an API containing a method that allows service suppliers or management agents to launch a service. The "code servers" provide the service implementation code being served up to the hosting container from, for example, an httpd web server located somewhere on the Internet. dSHIP can further deploy a scalable directory service and APIs that implements a hierarchical topic space 
Regarding Claim 34: 
Robertson further discloses – The system as recited in claim 28, 
wherein the first facility comprises at least a portion of one or more of: (a) a container-based computing facility, (b) a mobile data center that can be transported to a desired location, (c) a telecommunication provider equipment facility, (d) a client-owned computing facility, (e) a leased computing facility, or (f) a third-party computing facility. (Robertson; Paragraph [517, 531, 540-541] - The Distributed Service Hosting Infrastructure Platform (dSHIP) platform, by facilitating the dynamic homing of processes to hosting centers that can allow the latency barrier (for some applications) to be reduced by bringing the communicating processes into proximity within a hosting center. dSHIP presents service developers with APIs that permit them to lease service containers on demand, and deploy largely arbitrary software services of their creation, in real time, to containers they lease; and provides a hosting model for providers of services to deploy their services onto managed hardware resources and provides a network services architecture suitable for offering commercial services for consumption on the Internet.) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 23, 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 20030144894) in view of Agrawal (US 20110219372).
Regarding Claims 23, 30 and 37: 
Robertson further discloses – The method as recited in claim 21, 
Robertson does not explicitly disclose – wherein the control server is identified based at least in part on a workload level of the control server. More specifically, Robertson (Paragraph [4, 507, 540-541, 544, 551]) discloses a system, method and software product for balancing resource services to ensure that services are always available to match the desired work to be done by implementing a Distributed Service Hosting Infrastructure Platform (dSHIP) platform to ensure that services are always available to match the desired work to be done and provides a hosting model for providers of services to deploy their services onto managed hardware resources, but does not explicitly disclose wherein the control server is identified based at least in part on a workload level of the control server, which is disclosed by Agrawal (see below)
Agrawal discloses – wherein the control server is identified based at least in part on a workload level of the control server. (Agrawal; Paragraph [7, 15, 31, 45] - A network appliance, or a system and method implemented as modules, that enables instantiation and migration of virtual machines (VMs) by utilizing all the running instances of VMs, in addition to the ones that are stored in image library servers. The network appliances of the system combine information obtained from the image libraries, hypervisors, and network management systems to orchestrate network-cost aware VM image migration and instantiation. The system utilizes a selection process from collected data to determine a network cost that minimizes the total network cost and identifies the set of source nodes that have at least one common hash value with the VM under placement 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the a system, method and software product for balancing resource services of Robertson to ensure that services are always available to match the desired work to be done, and provides a hosting model for providers of services to deploy their services onto managed hardware resources, with the systems and methods for instantiation of a virtual machine (VM) in a datacenter of Agrawal that provides systems and methods that improve the instantiation and migration of objects including virtual machines, where the combination of elements according to known methods would yield a predictable result. (Agrawal; Abstract; Paragraph [6, 15-17, 31]) 
Claims 26-27, 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 20030144894) in view of Carolan (US 8819202).
Regarding Claims 26, 33 and 40: 
Robertson further discloses – The method as recited in claim 21, further comprising performing, at the one or more computing devices: 
Robertson does not explicitly disclose – indicating, to the client via a programmatic interface, a constraint applicable to service instances configured at the first facility. More specifically, Robertson (Paragraph [4, 507, 540-541, 544, 551]) discloses a system, method and software product for balancing resource services to ensure that services are always available to match the desired work to be done by implementing a Distributed Service Hosting Infrastructure Platform (dSHIP) platform to ensure that services are always available to match the desired work to be done and provides a hosting model for indicating, to the client via a programmatic interface, a constraint applicable to service instances configured at the first facility wherein the constraint comprises one or more of: (a) a limit on a number of service instances that can be configured, (b) a limited set of supported applications, or (c) a limited set of supported operating systems, which is disclosed by Carolan (see below)
Carolan discloses – indicating, to the client via a programmatic interface, a constraint applicable to service instances configured at the first facility wherein the constraint comprises one or more of: (a) a limit on a number of service instances that can be configured, (b) a limited set of supported applications, or (c) a limited set of supported operating systems. (Carolan; Column 7 [Line 48] through Column 8 [Line 58] - Discloses a method of the SCDE that provides a provisioning interface to an operator to capture and convert provisioning requests of the provisioning interface into deployment procedures; that manages, controls and implements the deployment procedures into a build or deployment function, based on dependencies (e.g., a constraint) associated with the provisioning request, such as priority, system data or other parameters (e.g., a limit on a number of service instances or a limited set of supported operating systems); and provides dynamic feedback into the system, such as managing provisioning requests for the provisioning interface (e.g., indicating to the client a constraint to a service instance).)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the a system, method and software product for balancing resource services of Robertson to ensure that services are always available to match the desired work to be done, and provides a hosting model for providers of services to deploy their services 
Regarding Claim 27: 
Robertson further discloses – The method as recited in claim 21, further comprising performing, at the one or more computing devices: 
Robertson does not explicitly disclose – receiving an indication, from the client, of a desired service characteristic for one or more types of operations. More specifically, Robertson (Paragraph [4, 507, 540-541, 544, 551]) discloses a system, method and software product for balancing resource services to ensure that services are always available to match the desired work to be done by implementing a Distributed Service Hosting Infrastructure Platform (dSHIP) platform to ensure that services are always available to match the desired work to be done and provides a hosting model for providers of services to deploy their services onto managed hardware resources, but does not explicitly disclose receiving an indication, from the client, of a desired service characteristic for one or more types of operations, which is disclosed by Carolan (see below)
Carolan discloses – receiving an indication, from the client, of a desired service characteristic for one or more types of operations; (Carolan; Column 7 [Line 48] through Column 8 [Line 16] - A service configuration and deployment engine (SCDE) method enables identification of a target system 160 for which it is desired to automate provisioning and service configuration. . The method also provides an operator, administrator, control 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the a system, method and software product for balancing resource services of Robertson to ensure that services are always available to match the desired work to be done, and provides a hosting model for providers of services to deploy their services onto managed hardware resources, with the service configuration and deployment engine for provisioning automation of Carolan enabling a method for automating provisioning of services in a target single or multiple computer systems, network systems, or storage systems, where the combination of elements according to known methods would yield a predictable result. (Carolan; Abstract; Column 2 [Lines 34-63]) 
Robertson-Carolan further discloses – identifying one or more facilities, including the first facility, (Carolan; Column 2 [Lines 34-63]) - a method and system to provide a service configuration and deployment engine (SCDE) to plug into and use information from observability, control, and policy based network management systems to enable the optimization of provisioning decisions and for automating provisioning of services in a target single or multiple computer systems, network systems, or storage systems.)
based at least in part on the desired service characteristic; and (Carolan; Column 7 [Line 48] through Column 8 [Line 58] - Discloses a method of the SCDE that provides a provisioning interface to an operator, a supporting administrator, a control device, a policy based network management system or web services to the virtualized provisioning platform configured to support a coordination framework and deployment 
providing, to the client, an indication of the one or more facilities. (Carolan; Column 7 [Line 48] through Column 8 [Line 16] - A service configuration and deployment engine (SCDE) method enables identification of a target system 160 for which it is desired to automate provisioning and service configuration. . The method also provides an operator, administrator, control device or policy based network management system the virtualized (e.g., via provisioning adaptor toolkit and coordination framework) provisioning platform via a provisioning interface for defining service requirements and provides for feedback into the system with collected data regarding the provisioning and target information.) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LI whose telephone number is (571) 270-0623. The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ML
Examiner
Art Unit 2457




/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457